                                                                                DIS^7?^

UNITED STATES DISTRICT COURT
                                                                         DEC 2 6 2019
WESTERN DISTRICT OF NEW YORK
                                                                      <C-^'>^OEWENGUiaJ
                                                                              DISTRl^
MATTHEW SINGLETARY,

                     Plaintiff,                        DECISION AND ORDER


              V.                                        1:18-CV-0I023 LAW


DON ALLEN,Erie County Sheriff Deputy,
MARCUS FEARS,Buffalo Police Officer,
JAMES WHITAKER,Buffalo Police Officer,
JOHN DOE 1, City of Buffalo Police Officer,
JOHN DOE 2-5, City of Buffalo C-District
Police Officers, and CITY OF BUFFALO,

                     Defendants.




                                   INTRODUCTION


       Plaintiff Matthew Singletary ("Plaintiff) commenced this action on September 17,

2018 against the City of Buffalo and named and unnamed Buffalo Police Officers

(collectively, "Defendants"), alleging civil rights violations pursuant to 42 U.S.C. § 1983

and the New York Constitution, article I, § 12, as well as New York common law claims.

(Dkt. 1).

       Currently pending before the Court is the motion filed on behalf of defendant Don

Allen ("Allen") to dismiss Plaintiffs second cause of action alleging a common law claim

of battery, for failure to file a notice of claim pursuant to New York State General




                                             1 -
Municipal Law § 50-e. (Dkt. 10). For the reasons set forth below,the Court grants Allen's

motion.'

                                     BACKGROUND


I.     Factual Background


       The following facts are taken from Plaintiffs Complaint. (Dkt. 1). As is required

at this stage ofthe proceedings, the Court treats Plaintiffs allegations as true.

       On June 18,2017, at about 1:00 p.m.. Plaintiff attended the "Juneteenth Festival" at

Martin Luther King, Jr. Park in Buffalo, New York. {Id. at ^ 13). Plaintiff was wearing a

gray backpack and a black Canon camera bag. {Id.). Plaintiff, his girlfriend, and her

children were watching the singer "Mahogany Jazz." {Id. at ^ 14).

       While Plaintiff was taking pictures of the performance, Allen and several Buffalo

police officers drove near Plaintiff in a golf cart. {Id. at   15, 17). They then formed a

single-file line and approached Plaintiffon foot. {Id. at^ 17). Allen requested that Plaintiff

provide the backpack he was wearing. {Id. at ^ 18). Plaintiff asked why they wanted his

backpack, and in response Allen sprayed Plaintiff in the face and eyes with pepper spray

before an unknown police officer ("Officer John Doe 1") slammed Plaintiff to the ground




'      The Complaint asserts a battery claim against Allen in his capacity as a deputy Erie
County Sheriff. (Dkt. 1 at 2). On today's date. Plaintiff filed a motion seeking leave to
amend the Complaint to, among other things, assert the battery claim against Allen both in
his capacity as a deputy sheriff and as a private individual. {See Dkt. 24-1 at m 51-54).
This Decision and Order addresses only the battery claim as it currently stands against
Allen in his capacity as a deputy sheriff and does not opine on the viability of Plaintiffs
request to assert a battery claim against Allen in another capacity.

                                             -2-
at Allen's behest. {Id. at     19-20). An officer removed Plaintiffs backpack from his

person, and Plaintiff was then lifted to his feet and handcuffed. {Id. at   21-22). Plaintiff

screamed for water to wash the pepper spray out of his eyes, but no water was provided.

{Id. at ^23).

       Police Officers Marcus Fears ("Fears") and James Whitaker ("Whitaker") arrived

at the scene and placed Plaintiff in their police cruiser, transporting him to the Buffalo

Police Station, C-District, located at 693 East Ferry, Buffalo, New York 14211. {Id. at

   24-25). Plaintiff was brought into a room at the station where unknown police officers

("Officers John Doe 2-3") searched his bag and person. {Id. at Tf 26). Plaintiff asked the

police officers why they were doing this to him, but they did not answer. {Id. at ^ 28). The

police officers then left Plaintiff alone in the room for several minutes, and a different

group of officers ("Officers John Doe 4-5") entered the room and searched Plaintiff a

second time before again leaving him alone in the room. {Id. at      29-30).

       Plaintiffs handcuffs were eventually removed, and he was allowed to use the water

fountain in the hallway of the police station to flush out his eyes from the pepper spray.

{Id. at ^ 31). Plaintiff was permitted to exit the police station and was informed that an

ambulance was coming to treat his injuries. {Id. at 33). After waiting for the ambulance

for roughly 40 minutes. Plaintiff again flushed out his eyes. {Id. at       37-38). The next

day he went to Buffalo General Hospital, where he was diagnosed with chemical

conjunctivitis in his right eye and a trapezius muscle strain, and he continues to have issues

with his back and shoulder. {Id. at       39-42). Plaintiff was never issued a citation or


                                            -3-
charged with a crime, and the Buffalo Police Department made no record of Plaintiffs

detainment. (/of. at   35-36).

II.    Procedural Background


       Plaintiff commenced this action on September 17, 2018. (Dkt. 1). On April 15,

2019, the Court granted Plaintiff permission to proceed in forma pauperis and permitted

Plaintiffs Complaint to proceed to service. (Dkt. 3).

       On June 3,2018, Allen filed the pending motion to dismiss Plaintiffs battery claim.

(Dkt. 10). Plaintiff never filed a response to the pending motion to dismiss.

                                      DISCUSSION


I.     Legal Standard


       "In considering a motion to dismiss for failure to state a claim pursuant to Rule

12(b)(6), a district court may consider the facts alleged in the complaint, documents

attached to the complaint as exhibits, and documents incorporated by reference in the

complaint." DiFolco v. MSNBC Cable LLC,622 F.3d 104, 111 (2d Cir. 2010). A court

should consider the motion by "accepting all factual allegations as true and drawing all

reasonable inferences in favor ofthe plaintiff." Trs. of Upstate NY. Eng'rs Pension Fund

V. Ivy Asset Mgmt.,843 F.3d 561, 566(2d Cir. 2016), cert, denied, 137 S. Ct. 2279(2017).

To withstand dismissal, a claimant must set forth "enough facts to state a claim to relief

that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). "A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged."


                                            -4-
Turkmen v. Ashcroft, 589 F.3d 542,546(2d Cir. 2009)(quoting               v. Iqbal, 556 U.S.

662,678 (2009)).

        "While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiffs obligation to provide the grounds of his

entitle[ment] to reliefrequires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do." Twombly, 550 U.S. at 555 (internal

quotations and citations omitted). "To state a plausible claim, the complaint's '[fjactual

allegations must be enough to raise a right to relief above the speculative level.'" Nielsen

V. AECOMTech. Corp., 762 F.3d 214, 218(2d Cir. 2014)(quoting Twombly, 550 U.S. at

555).

II.     Notice of Claim


        "[A]s a general rule, 'state notice-of-claim statutes apply to state-law claims'

asserted as pendant claims in a federal action." Yennard v. Herkimer BOCES,241 F. Supp.

3d 346, 366 n. 10(N.D.N.Y. 2017)(quoting Hardy v. N.Y.C. Health           Hosp. Corp., 164

F.3d 789, 793 (2d Cir. 1999)). "Pursuant to New York General Municipal Law §50-e, a

plaintiff who asserts a state law tort claim against a municipal entity or its employees for

acts that occurred within the scope oftheir employment must file a notice of claim within

ninety days after the incident giving rise to the claim." Mater v. New York City Police

Dept., No. 08-CV-5104 (ILG)(JO), 2009 WL 2915211, at *3 (E.D.N.Y. Sept. 1, 2009).

"Notice of claim requirements are construed strictly by New York state courts. Failure to




                                           -5-
comply with these requirements ordinarily requires a dismissal for failure to state a cause

of action." Hardy v. N.Y.C. Health & Hasp. Corp., 164 F.3d 789, 793-94(2d Cir. 1999).

       In order to survive a motion to dismiss, a plaintiff"must plead that:(1) a notice of

claim was served;(2) at least thirty days elapsed since the notice of claim was filed and

before the complaint was filed; and (3)in that time, the defendant neglected to or refused

to adjust or satisfy the claim." Coggins v. Cty. of Nassau, 988 F. Supp. 2d 231, 251

(E.D.N.Y. 2013). "The plaintiff bears the burden of demonstrating compliance with the

notice of claim requirement." Chabot v. Cty. ofRockland, New York, No. 18-CV-4109

(KMK),2019 WL 3338319, at *9(S.D.N.Y. July 25, 2019).

       Here, Plaintiff has failed to allege that he met the notice of claim requirements to

pursue a battery claim against Allen for alleged acts committed within the scope of his

employment as an Erie County Sheriffs Deputy. Plaintiff alleges in his fourth cause of

action against defendants other than Allen that he fulfilled the notice ofclaim requirements

(Dkt. 1 at Tf 69), but he makes no such allegations with respect to Allen. Moreover, having

submitted no response to the pending motion to dismiss. Plaintiff has submitted no

justification for the failure to file a notice of claim with respect to Allen. Accordingly,

Plaintiffs second cause of action against Allen must be dismissed. See Chabot,2019 WL

3338319, at *9(state law claims dismissed where plaintiff did not allege he served a notice

of claim upon defendants); Lopez v. City ofNew York, No. 15-CV-7292-ARR-SJB, 2018

WL 2744705, at *14 (E.D.N.Y. June 7, 2018)(plaintiffs' state claims fail because they

"did not allege in their complaint that at least thirty days elapsed between when the notice


                                           -6-
of claim was served and when they filed suit. . . While dismissal might seem like a harsh

sanction for such a pleading omission, the statutory text is elear"); Parent v. New York, 786

F. Supp. 2d 516,529(N.D.N.Y. 2011)(plaintiffs state law claim dismissed where plaintiff

did "not allege in his complaint that he filed a notice of elaim . . . and that more than thirty

days passed without resolution of the claim prior to filing the [instant] case").

                                      CONCLUSION


       For the foregoing reasons. Defendants' motion to dismiss (Dkt. 10) is granted, and

Plaintiff s seeond cause of action asserting a battery claim against Allen in his capaeity as

a deputy sheriff is dismissed with prejudiee.

       SO ORDERED.




                                                   ELIZA^H K. WOLF(
                                                   UnitedTSfates District Judge

Dated:        December 26, 2019
              Rochester, New York




                                             -7-
